Exhibit 10.1

INDEPENDENT CONTRACTOR AGREEMENT

THIS INDEPENDENT CONTRACTOR AGREEMENT (the “Agreement”) is made and entered into
this 20th day of July, 2009, between Donald L. Unger (“Contractor”) and United
Bankshares, Inc. (“United”).

WHEREAS, Contractor has considerable experience in the banking industry; and

WHEREAS, United wishes to retain the expertise of Contractor and Contractor
wishes to perform the services described herein for United pursuant to the terms
and conditions hereof; and

WHEREAS, United and the Contractor acknowledge and agree that no employment
relationship exists between United and the Contractor for the work performed
under this Agreement. United and the Contractor acknowledge and agree that the
Contractor is an independent contractor for all purposes related to this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants made in
this Agreement, the parties agree as follows:

1. Services. During the period from the date first above written to December 31,
2009, and for additional one year renewal periods thereafter, unless earlier
terminated pursuant to paragraph 5 below, Contractor shall provide
administrative, consulting and advisory services to United to the extent
Contractor and United deem appropriate. Contractor and United intend that the
extent of the services provided during the period and any renewal period will
not exceed 20% of the average level of services provided to United (or its
predecessor) over the preceding 36 months.

2. Compensation. For services rendered by Contractor hereunder, Contractor shall
be compensated by United as follows: for each one year period during which this
Agreement remains in effect, prior to termination pursuant to paragraph 5 below,
with pro-ration to the date of termination for any partial year during which
this Agreement is in effect prior to any such termination, Contractor shall be
paid the sum of Sixty Thousand Dollars ($60,000) with such $60,000 sum to be
paid in periodic installments no less

 

109



--------------------------------------------------------------------------------

frequently than monthly by United to Contractor. Such amount may be adjusted by
mutual agreement of the parties from time to time.

3. Business Expenses. Contractor shall retain the sole responsibility for his
own business-related expenses, provided, however, that United shall afford
Contractor access to reasonable office space, office supplies and secretarial
assistance and shall reimburse Contractor for any reasonable business travel
expenses incurred, but only if such business travel is specifically requested in
writing by United and such business travel in fact takes place by Contractor
prior to any termination of this Agreement pursuant to paragraph 5. The
reimbursement of an eligible business travel expense, if any, shall be made by
United no later than the last day of Contractor’s taxable year during which the
expense was incurred or, if later, the fifteenth day of the third month after
such expense was incurred, and Contractor is required to request reimbursement
and substantiate any such expense no later than ten days prior to the last date
on which United is required to provide reimbursement for such expense hereunder.
The amount of business travel expenses, if any, eligible for reimbursement
during Contractor’s taxable year shall not affect the expenses eligible for
reimbursement, if any, in any other taxable year. The right to reimbursement, if
any, under this Agreement is not subject to liquidation or exchange for another
benefit.

4. Duties of Independent Contractor. Contractor agrees to provide consulting and
advisory services respecting administrative, financial and banking matters that
are needed by United, within the limits set forth in paragraph 1, and Contractor
agrees to provide his services in the most efficient, comprehensive and
professional manner possible.

5. Termination of Agreement. This Agreement may be terminated at any time, with
or without cause, by either party by thirty (30) days prior written
notification. Upon termination, Contractor shall be entitled to receive
compensation, as provided in paragraph 2, only to the date of termination, which
compensation shall be paid at the time and in the manner provided in paragraph
2.

6. Independent Contractor Status. It is understood that Contractor is an
independent contractor, and is not an employee, agent, partner, affiliate or
representative of United, and shall not hold himself out to the public as an
employee, agent, partner, affiliate or representative of United. As such,
Contractor is responsible, where necessary, to secure, at his sole cost,
professional and general liability

 

110



--------------------------------------------------------------------------------

insurance, workers’ compensation insurance, disability benefits insurance,
health insurance and any other insurance as may be required by law or by this
Agreement.

7. Tax Duties And Responsibilities. Contractor is solely responsible for the
payment of all required taxes, whether federal, state or local in nature,
including, but not limited to, payroll taxes, income taxes, social security
taxes, federal unemployment compensation taxes, and any other fees, charges,
licenses, or other payments required by law.

8. Business of Independent Contractor. Except as otherwise provided under the
terms and conditions respecting confidentiality and non-solicitation, of that
certain Amended and Restated Employment Agreement by and between Contractor,
George Mason Bankshares, Inc. and United, which terminated by resignation of
Donald L. Unger on July 10, 2009, (the “Employment Agreement,”) and which
provisions respecting confidentiality and non-solicitation survive termination
of the Employment Agreement as set forth therein, Contractor may engage in any
business that he may choose, and is not required to devote all his energies
exclusively for the benefit of United.

9. Supervision. Contractor shall not be subject to the provisions of any
personnel handbook or the rules and regulations applicable to employees of
United because Contractor shall fulfill his responsibilities independent of, and
without supervisory control by United, provided, however, Contractor shall abide
by and observe all rules relating to safety and security and all
anti-discrimination and anti-harassment policies of United, whether now in
existence or hereafter adopted.

10. Confidential Information. Contractor acknowledges that United may disclose
certain confidential information to the Contractor during the term of this
Agreement to enable him to perform his duties hereunder. Contractor hereby
covenants and agrees that he will not, without the prior written consent of
United, during the term of this Agreement or at any time thereafter, disclose or
permit to be disclosed to any third party by any method whatsoever any of the
confidential information of United or any subsidiary or affiliate thereof. For
purposes of this Agreement, “confidential information” shall include, but not be
limited to, any and all records, notes, memoranda, data, ideas, processes,
methods, techniques, systems, formulas, patents, models, devices, programs,
computer software, writings, research, personnel information, customer
information, United’s financial information, plans, or any other information of
whatever nature in the

 

111



--------------------------------------------------------------------------------

possession or control of United which has not been published or disclosed to the
general public, or which gives United an opportunity to obtain an advantage over
competitors who do not know of or use it. Contractor further agrees that if this
Agreement is terminated for any reason, he will leave with United and will not
take originals or copies of any and all records, papers, programs, computer
software and documents and all matter of whatever nature which bears secret or
confidential information of United.

The foregoing paragraph shall not be applicable if and to the extent Contractor
is required to testify in a judicial or regulatory proceeding pursuant to an
order of a judge or administrative law judge issued after Contractor and his
legal counsel urge that the aforementioned confidentiality be preserved.

The foregoing covenants will not prohibit Contractor from disclosing
confidential or other information to employees of United or any third parties to
the extent that such disclosure is necessary to the performance of his duties
under this Agreement.

11. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Contractor:  

Don Unger

971 Cooley Drive

Middletown, VA 22645

If to United:  

United Bank.

2071 Chain Bridge Road, Suite 311

Vienna, VA 22182

12. Separation from Service. In the event of a termination of this Agreement
pursuant to paragraph 5, Contractor shall not ne entitled to any compensation
under the terms of this Agreement for any period from or after such date of
termination of this Agreement. After the termination of this Agreement
Contractor may continue thereafter to serve as a member of the Board of
Directors of United or any affiliate, or to otherwise provide any services as an
independent contractor for United or any affiliate. However, such services shall
not entitle Contractor to compensation under the Agreement if the Agreement has
terminated,

 

112



--------------------------------------------------------------------------------

even if Contractor has not “separated from service” as such term is interpreted
consistent with Code section 409A.

13. Assignment. Neither party shall sell, assign or transfer this Agreement
without the prior written consent of the other party.

14. Governing Law. This Agreement shall be subject to and governed by the laws
of the State of West Virginia.

15. Severability. If any provision of this Agreement, or any portion of any
provision hereof, is held to be invalid, illegal or unenforceable, all other
provisions shall remain in force and effect as if such invalid, illegal or
unenforceable provision or portion thereof had not been included herein. If any
provision or portion of any provision of this Agreement is so broad as to be
unenforceable, such provision or a portion thereof shall be interpreted to be
only so broad as is enforceable.

16. Waiver of Breach. No requirement of this Agreement may be waived except by a
written document signed by the party adversely affected. A waiver of a breach of
any provision of the Agreement by any party shall not be construed as a waiver
of subsequent breaches of that provision.

17. Modification. No change, modification or waiver of any term of this
Agreement shall be valid unless it is in writing and signed by both parties.

18. Interpretation. Words importing the masculine, feminine or neutral gender
shall include any other gender and shall, where applicable, include firms,
corporations and other legal entities.

19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements or understandings between the
parties.

20. Headings. The headings are inserted for convenience only and shall be
considered when interpreting any of the provisions or terms hereof.

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  /s/ Donald L. Unger

Contractor UNITED BANKSHARES, INC. By:  

/s/ Dinna C. Rivera

Its:  

SVP of Human Resources

 

114